 


109 HR 6251 IH: To provide for health care benefits for certain nuclear facility workers.
U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 6251 
IN THE HOUSE OF REPRESENTATIVES 
 
September 28, 2006 
Mr. Strickland (for himself, Mr. Udall of Colorado, Ms. DeGette, and Mr. Brown of Ohio) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide for health care benefits for certain nuclear facility workers. 
 
 
1.Program authorized 
(a)In generalThe Secretary of Energy, after consultation with collective bargaining representatives of eligible workers described in subsection (b), shall establish a program to provide health care benefits for such workers. 
(b)Eligible workersAn individual shall be eligible for benefits under the program established under subsection (a) only if the individual— 
(1)has been employed by a Department of Energy prime contractor, or a subcontractor thereof, to perform duties, under a contract between such prime contractor and the Department of Energy for environmental remediation, waste management, decontamination and decommissioning, maintenance, security, and administrative activities, at the Fernald Closure Project (Harrison, Ohio), the Mound Closure Project (Miamisburg, Ohio), or the Rocky Flats Environmental Technology Site (Golden, Colorado); and 
(2)would have qualified for health care benefits available for retirees under the health and welfare benefit plans sponsored by the prime contractors or subcontractors described in paragraph (1) had the individual’s employment not been terminated as a result of the accelerated closure of the site at which the individual was employed. 
(c)DefinitionFor purposes of this section, the term accelerated closure means closure of a site on an accelerated schedule compared to the Department of Energy’s plans for closure of such site set forth in its plans that were in place on January 1, 2000.  
(d)Level of benefitsTo the extent provided in advance in appropriations Acts or otherwise available, medical benefits shall be provided under the program established under subsection (a) at the same level as benefits are provided under the health and welfare benefit plans sponsored by the prime contractors described in subsection (b)(1) to employees who retired on January 1, 2005. 
(e)ImplementationNot later than 30 days after the date of enactment of this Act, the Secretary of Energy shall take all necessary actions to implement the program under this section through its contractors, subcontractors, or the benefit plan administrators at the sites described in subsection (b)(1). 
(f)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Energy such sums as may be necessary to carry out this section.  
 
